Evans, C. J.
The appeal is based upon two general propositions assigning error: (1) That there was no evidence either of malice or of specific intent to kill; (2) that the trial court erred in refusing a requested instruction advising the jury that the burden was upon the State to show a specific intent to kill.
x' SuH.1 with in-” specific intent to kill: evidence. The story of the crime charged herein is quite remarkable. At the time of the offense, the defendant, a young man of 18 years, was engaged as a farm hand for J. W. King. He had been so engaged for more than two months. The crime charged was committed in the forenoon of October 27th. King had left home a short time before, leaving the defendant engaged in hauling manure. Mrs. King was alone in the house. Shortly after the departure of King, the defendant went to the house and entered the kitchen, and there remained for some minutes before Mrs. King came into view from another part of the house. When she came within *829his sight, though still in another room, he advanced upon her with a drawn revolver and discharged the same. Seeing his attitude she lifted her left hand to her head. The bullet from his revolver passed through her hand and into her head, being imbedded in the skull bone. She fell to the floor, and he discharged at her a second shot, which, however, missed her. He thereupon picked up a broom handle and struck her once or twice while she was prostrate on the floor. He then left the house and escaped. His explanation of his conduct, as a witness herein, is that he had gone to the house to demand his wages and she had refused to pay him, and thereupon he shot at her, simply to frighten her, and without intent to kill her. As a matter of fact, he had received his wages from Mr. King on the Saturday before, which was October 23d. According to the testimony of Mrs. King, he made no request of any kind upon her, nor gave her any warning of words preceding the assault. In conversation with other persons shortly after the assault, he said that Mr’ King had “cussed” him on the morning of that day, and that he had made up his mind to leave, and wanted his pay. He also said that Mrs. King had not been good to him for a week. The foregoing are the general and salient facts in the case. We think they are sufficient and quite abundant to show both malice and a specific intent to MU. Assuming the defendant to have been sane, it is difficult to account for his conduct on any other theory than that he was a moral pervert and capable of any crime. The only other query that can arise in our mind is whether it might have been an insane act. It appears from his testimony that his mother is in an insane asylum. The question of his own sanity was in no manner raised at the trial, and there is nothing more in this record that would justify us in finding an excuse for his conduct along that line.
*8302 criminal lawror f reW&wT" questéaSinstructlon' *829As to the requested instruction above referred to, it is enough to say that, though the formal request made by the *830defendant was refused, the trial court did instruct the jury, 0W11 way ail<^ *n connection with other instructions, that, in order to find the def end-ant guilty as charged in the indictment, the burden was upon the State to prove beyond a reasonable doubt that “he intended to take the life of Mrs. King.” This met the full requirements of the law in that regard.
We find no error in the record. The judgment below is therefore — Affirmed.
Ladd, Gaynor and Salinger, JJ., concur.